Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 19 October 2021, Applicant amends claims 1, 7, 8, 14, 15, & 20; claims 26 & 13 are cancelled and claims 21-23 are added.
	Claims 1-5, 7-12 and 14-23 are presented for examination.
Response to Arguments
In light of Applicant’s amendments to the claims, the claim rejections under 35 USC 101 and 35 USC have been fully considered and overcome these claim rejections; they have been withdrawn.
Allowable Subject Matter
Claims 1-5, 7-12 and 14-23 are allowed.
The claims are directed to novel and non-obvious methods, non-transitory computer readable mediums and systems for securing authorization based, at least in part, sensitive data in a computer system when identification hash value matches another identification hash value and upon the authorization, transmit encrypted sensitive information to the software application, by the identification service, wherein using an escrowed key, versioned key, and an index identifier the software application decrypts the sensitive information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435